Citation Nr: 1010936	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-04 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to a rating higher than 30 percent for a 
psychiatric disorder with anxiety reaction and 
gastrointestinal manifestations.

2. Entitlement to special monthly compensation based on need 
for aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION


The Veteran, who is the appellant, served on active duty from 
December 1944 to November 1946 and from August 1951 to 
January 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In December 2008, the RO determined that the Veteran was 
incompetent to handle his VA benefits.  His son has been 
named as his legal fiduciary to act on his behalf.

The Veteran failed to appear for VA examinations to determine 
the severity of his service-connected psychiatric disorder 
and to determine his need for special monthly compensation 
based on need for aid and attendance or by reason of being 
housebound.  

The Veteran's private physician, has stated that the Veteran 
is in a fragile state of health with dementia and significant 
aggression that is exacerbated by any disruption in his daily 
routine, and she strongly disapproved of the Veteran 
traveling for any non-medical reason because it would be 
detrimental to the Veteran's health and safety.

The Veteran has requested a "bedside" examination.

In February 2009, VA conducted a field examination, which 
revealed the name and address of the Veteran's retirement 
facility as well as the name and phone number of private 
physician, who appears to be the Veteran's attending 
physician at the facility. 

In a prior remand dated in September 2009, the Board 
requested the RO to determine the feasibility of having a VA 
mental health professional conduct an examination in the 
Veteran's retirement facility.  In November 2009, the RO was 
advised that VA could not send anyone to the Veteran's 
retirement facility.  That same month, the retirement 
facility advised the RO that the Veteran still could not 
travel to a VA facility for an examination.

As the records of the retirement facility and of the private 
physicians appear pertinent to the current claims, VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A.  This duty includes obtaining pertinent 
medical records identified by the Veteran.  38 U.S.C.A. § 
5103A(b).  

The field investigation also reported that the Veteran is 
receiving social security benefits.  Based on the information 
in the record, the Board finds there is a reasonable 
possibility that these records could help substantiate the 
claims and VA is therefore obligated to obtain the records.  
Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).

As the current record is insufficient to decide the claims, 
the case is REMANDED for the following action:



(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the records of the Social 
Security Administration. 

2.  Ask the Veteran's legal fiduciary 
to either submit or authorize VA to 
obtain the private medical records of 
Trinity Care Center, 2108 15th Street, 
Bridgeport, Texas, 76426; Dr. Sue 
Royappa, Medical Specialists 
Associated, 5461 La Sierra Drive, 
Dallas, TX, 75231, and Dr. Denise 
Casper.

3.  After the above development is 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


